DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 07/16/2021 has been entered. Applicant has amended claims 1, 9-11, 16, and 18-20. Claims 4 and 14 have been cancelled. Claim 21 has been added. Claims 1-3, 5-13, and 15-21 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 07/16/2021, with respect to the rejection(s) of claim(s) 1, 11, and 21 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 over Ganti et al (US 2011/0314010) in view of Jiang et al (US 2020/0125648). The combination teaches the amended limitations as seen below.
Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Ganti generally teaches teaches query comprising a set of keywords may be applied to a data set having various attributes, but it may be difficult to determine the query predicates intended for each keyword (e.g., the attributes targeted by each keyword, and the values of those attributes satisfying the keyword.) The meaning of a keyword of interest may be inferred from a 
Jiang generally teaches using machine learning to determine electronic document similarity include extracting entities and corresponding relationships from each of two electronic documents of a corpus of electronic documents based on word embedding, computing an entity distance between the extracted entities and a relationship distance between the extracted relationships based on knowledge graph embedding, combining the entity and relationship distances to generate a similarity score between the electronic documents, and implementing the similarity score to perform a task associated with the electronic documents.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in dependent claim 21. An updated prior art search was conducted and no piror art anticipates or obviously teaches the claimed invention before the effective filing date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 11-13, 16-17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganti et al (US 2011/0314010) in view of Jiang et al (US 2020/0125648)
Regarding claim 1, Ganti teaches a method of providing query autocomplete functionality in a computer system, the method comprising: tokenizing a plurality of terms from (Figure 5 and 6 keyword sets); tokenizing a plurality of search results corresponding to the search queries, to obtain a plurality of result terms(Figure 6, 80); and evaluating the search terms based on the EMD matching to produce an evaluation of the search terms (paragraph 0063 - In evaluating such textual attributes, it may be advantageous to identify the selectivity criteria distinguishing the query results 24 of a foreground query 36 and a background query 38 of various query pairs 34 using a calculation that identifies the magnitude of the differential probability distribution of the numbers in the respective result sets 22).
Ganti does not explicitly teach constructing a cost matrix for the plurality of search terms, wherein the cost matrix includes a plurality of entries and each of the entries represents a respective semantic similarity of a pair of search terms identified from the plurality of search terms; generating a search terms distribution based on frequencies of the plurality of search terms; generating a result terms distribution based on frequencies of the plurality of result terms; performing an Earth Mover's Distance (EMD) matching between the search terms and the result terms based on the costs, frequencies of the search terms, and frequencies of the result terms.
Jiang teaches constructing a cost matrix for the plurality of search terms, wherein the cost matrix includes a plurality of entries and each of the entries represents a respective semantic similarity of a pair of search terms identified from the plurality of search terms([0074] - To determine the distance (e.g., EMD) between d.sub.1 and d.sub.2, the minimum work to transform d.sub.1 to d.sub.2 can be identified. For example, an exemplary cost matrix C is provided below in Table 1, where indices 1, 2, 3 and 4 denote the entities "drug," "disease," "symptom," and "LabTest," respectively); generating a search terms distribution based on frequencies of the plurality of search terms ([0074-0075]); generating a result terms distribution based on ([0074-0075]); performing an Earth Mover's Distance (EMD) matching between the search terms and the result terms based on the costs, frequencies of the search terms, and frequencies of the result terms ([0074] - To determine the distance (e.g., EMD) between d.sub.1 and d.sub.2, the minimum work to transform d.sub.1 to d.sub.2 can be identified.)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ganit, as seen above, to include constructing a cost matrix for the plurality of search terms, wherein the cost matrix includes a plurality of entries and each of the entries represents a respective semantic similarity of a pair of search terms identified from the plurality of search terms; generating a search terms distribution based on frequencies of the plurality of search terms; generating a result terms distribution based on frequencies of the plurality of result terms; performing an Earth Mover's Distance (EMD) matching between the search terms and the result terms based on the costs, frequencies of the search terms, and frequencies of the result terms as taught by Jaing. It would be advantageous to make the combination to minimize computational costs of computing the entity distance, and therefore improve the ability of a processor to determine electronic document similarity as taught by Jiang (paragraph 0063).
Regarding claim 2, Ganti teaches further including updating in real-time the search terms and the result terms (paragraph 0033 - FIG. 5 presents an exemplary illustration 60 of an exemplary application of this technique for generating the translated query 52 from a query 18 comprising a set of tokens 62. The query 18 may comprise, e.g., a set of natural language terms separated by whitespace or punctuation characters, which may be partitioned into tokens that are to be grouped into keywords 20).
Regarding claim 3, Ganti teaches further including: receiving a search prefix from a user (Figure 5, 64 – Keyword Set 1, paragraph 0034 - identify 78 at least one query pair 34 comprising a background query 38 comprising a keyword set excluding the keyword 20 and a foreground query 36 comprising the keyword set and the keyword 20); and suggesting to the user at least one query based on the search prefix and the evaluation of the search terms (Figure 6, 80-82 – paragraph 0032 - In particular, the tokens of the query 18 may be combined into various sets of keywords 20 that are represented in the keyword map 48, and a set of keywords 20 that together having a high confidence score 46 (as compared with the confidence scores of the keywords 20 of other keyword sets) may be selected as likely matching the intent of the author of the query 18).
Regarding claim 5, Ganti teaches wherein the computer system is an online consumer-to- consumer marketplace and the result terms are derived from information in the marketplace (paragraph 0024 - In this exemplary scenario 10, the data set 12 comprises a database of computers (e.g., an inventory of computers owned by an entity such as a university, or a set of products offered by an e-commerce site)).
Regarding claim 6, Ganti teaches wherein evaluating the search terms comprises: assigning a score to each of the search terms by determining a number of the result terms that each of the search terms is most efficient in yielding according to the EMD matching (Figure 5, 46 – Confidence scores, paragraph 0051 - the confidence scores 46 for respective numeric keywords may be computed according to an earth mover's distance computed between attribute values of results generated by the foreground queries 36 and the background queries 38 of the query pairs 32 identified in the query set 42 for the numeric keyword).
Regarding claim 7, Ganti teaches further comprising: producing a list of queries including the search terms (Figure 5, 64 Keyword sets); combining the scores of the search terms in each of the queries to produce a combined score for each of the queries (Figure 5, 46 – confidence scores, 66 – aggregate confidence score); and ranking the queries according to the combined scores (paragraph 0035 - generate 100 a translated query 52 comprising the query predicates 44 associated with the keywords 20 of a keyword set 64 having a high aggregate confidence score 66).
Regarding claim 10, Ganti does not explicitly teach further comprising calculating a cost between a search term of the search terms and a result term of the result terms as a Euclidean distance between vectors representing the search term and the result term.
Jiang teaches calculating a cost between a search term of the search terms and a result term of the result terms as a Euclidean distance between vectors representing the search term and the result term (paragraph 0062 - Using the knowledge graph embedding, the entities can be mapped into rn-dimensional vectors and the relationships can be mapped into n-dimensional vectors. Using this embedding, a distance (e.g., Euclidean distance) between two entities in the corresponding vector space can be interpreted as a "travel cost.")
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ganit, as seen in the rejection of claim 1, to include wherein each of the costs between a search term of the search terms and a result term of the result terms is calculated as a Euclidean distance between vectors representing the search term and the result term as taught by Jaing. It would be advantageous to make the combination to minimize computational costs of computing the entity distance, and (paragraph 0063).
Claims 11-13, 16-17 and 19-20 are rejected using similar reasoning seen in the rejection of claims 1-3, 5-7 and 10 due to reciting similar limitations but directed towards a computer system and a non-transitory computer readable storage medium.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganti et al (US 2011/0314010) in view of Makeev (US 2008/0301089).
Regarding claim 8, Ganti does not explicitly teach wherein: the frequencies of the search terms are determined by a number of users that searched for each of the search terms; and the frequencies of the result terms are determined by a number of search results that include each of the result terms.
Makeev teaches the frequencies of the search terms are determined by a number of users that searched for each of the search terms (paragraph 0046 - With the feedback logs, a next step, step 212, is calculating popularity factors for the phrases in the document identifier abstracts, where this calculation takes into account the number of user selections of corresponding hyperlinks of the document identifiers. The phrases of the abstracts include all terms and contiguous combinations of terms); and the frequencies of the result terms are determined by a number of search results that include each of the result terms (paragraph 0047 - the next step, step 214, is determining the relevancy factors based on the popularity factors. The relevancy factors, as described above, may be determinative guidelines for enhancing search results where these guidelines provide an indication that certain document identifiers are more popular with previous user search result pages).

Regarding claim 9, Ganti does not explicitly teach further comprising: identifying, from the plurality of search terms, a plurality of pairs of search terms; and weighting each pair of the pairs of search terms according to a number of common search results yielded by the pair of the search terms.
Makeev teaches further comprising: identifying, from the plurality of search terms, a plurality of pairs of search terms; and weighting each pair of the pairs of search terms according to a number of common search results yielded by the pair of the search terms. (paragraph 0049 - the method may further therein include, step 208, generating a search results page with the ordering of document identifiers based on relevancy factors).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ganit, as seen in the rejection of claim 1, to include further comprising: identifying, from the plurality of search terms, a plurality of pairs of search terms; and weighting each pair of the pairs of search terms according to a number of common search results yielded by the pair of the search terms as taught 
Claims 17-18 are rejected using similar reasoning seen in the rejection of claims 8-9 due to reciting similar limitations but directed towards a computer system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cucerzan et al (US 2007/0214131) teaches the tokenization and distributions recited in the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166